UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 Commission File No. 33-18978 TEL-INSTRUMENT ELECTRONICS CORP (Name of Registrant as specified in its charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Tel-Instrument Electronics Corp One Branca Road East Rutherford, NJ 07073 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD January 15, 2014 The Annual Meeting of shareholders of Tel-Instrument Electronics Corp will be held at the Company’s principal office, One Branca Road, East Rutherford, NJ, on Wednesday, January 15, 2014 at 4:00 p.m. EST, for the following purposes, as more fully described in the accompanying Proxy Statement: 1 To elect five directors for one year terms. 2. To ratify the appointment of BDO USA, LLP as the Company’s Independent Registered Public Accounting firm for the fiscal year ending March 31, 2014. 3. To consider and conduct a non-binding advisory vote on a proposal to approve the Company’s executive compensation. 4. To consider and conduct a non-binding advisory vote on a proposal regarding the frequency of advisory votes on executive compensation. 5. To act upon such other business as may properly come before the meeting, or at any adjournment or postponement thereof. Shareholders of record at the close of business on December 12, 2013, are entitled to notice of, and to vote at, the meeting, or at any adjournment thereof. We hope that you are able to attend our Annual Meeting. Whether or not you plan to attend the meeting in person, please vote as soon as possible by marking, dating, and signing the enclosed Proxy Card exactly as your name appears thereon and promptly return it in the envelope provided, which requires no postage if mailed in the United States.Proxies may be revoked at any time before they are exercised, in the manner set forth in the Proxy Statement, and, if you attend the meeting in person, you may withdraw your proxy and vote personally on any matter properly brought before the meeting. This Proxy Statement, the accompanying form of Proxy Card and President’s Letter are being mailed on or about December 20, 2013 to Stockholders entitled to vote.The Company’s Fiscal 2013 Annual Report on Form 10-K and quarterly report on Form 10-Q for the period ended September 30, 2013, which contain consolidated financial statements, are being mailed with this Proxy Statement, but are not a part of the proxy soliciting materials. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on January 15, 2014. This Proxy Statement, Annual Report on Form 10-K for Fiscal 2013 and Quarterly Report on Form 10-Q for the period ended September 30, 2013 are available at our corporate website at www.telinstrument.com under “Company” and then go to “Investor Relations”. BY ORDER OF THE BOARD OF DIRECTORS /s/ Jeffrey C. O’Hara Jeffrey C. O’Hara President and Chief Executive Officer East Rutherford, NJ December 20, 2013 TABLE OF CONTENTS Page INFORMATION CONCERNING SOLICITATION AND VOTING 3 Proxies 3 Record Date and Outstanding Common Stock 3 Voting and Solicitation 4 Revocability of Proxies 4 Householding of Proxy Materials 5 PROPOSAL NO. 1 – ELECTION OF DIRECTORS 5 General 5 Vote Required 5 Information Regarding the Nominees 6 CORPORATE GOVERNANCE BOARD MEETINGS AND COMMITTEES 8 Code of Conduct 8 Audit Committee 8 Compensation Committee 9 Nominating Committee 9 Compensation of Independent Directors 10 Compliance with Section 16(a) of the Exchange Act 10 PROPOSAL NO. 2 – RATIFICATION OF BDO USA, LLP AS INDEPENDENT EGISTERED PUBLIC ACCOUNTING FIRM 11 Fees Paid to BDO USA, LLP 11 Audit Committee Pre-Approval Policy of Audit and Permissible Non-Audit Services 11 SECURITY OWNERSHIP 12 EXECUTIVE COMPENSATION 14 Summary Compensation Table 14 Processes and Procedures 15 Incentive Plan 15 Grants of Plan-Based Awards for Fiscal Year 2013 16 Options Exercised and Stock Vested During Fiscal Year 2013 16 Outstanding Equity Awards at Fiscal Year End Table 16 Equity Compensation Plan Information 16 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 17 PROPOSAL NO. 3 - NON-BINDING ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION 18 PROPOSAL NO. 4 -NON-BINDING ADVISORY VOTE REGARDING THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION 18 SHAREHOLDER PROPOSALS 19 Tel-Instrument Electronics Corp One Branca Road East Rutherford, NJ 07073 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD January 15, 2014 INFORMATION CONCERNING SOLICITATION AND VOTING Proxies This Proxy Statement and Proxy Card are furnished in connection with the solicitation of proxies by Tel-Instrument Electronics Corp (the “Company” or “Tel”) for use at the annual meeting of shareholders to be held at 4:00 p.m. EST, on Wednesday, January 15, 2014 at the Company’s facilities at One Branca Road, East Rutherford, NJ, or at any adjournment or postponement thereof.The Annual Report, which includes our audited financial statements for the fiscal year ended March 31, 2013, and our Quarterly Report for the quarter ended September 30, 2013, have been mailed to you with this Proxy Statement, but are not part of the proxy soliciting material. You may vote at the meeting in person or by proxy.We recommend that you vote, sign and date the enclosed Proxy Card, and return it promptly in the enclosed postage paid envelope, even if you plan to attend the meeting.You can always change your vote at the meeting in the manner set forth below under “Revocability of Proxies.”Giving us your proxy means you authorize us to vote your shares at the meeting in the manner you direct.You may vote for some, all, or none of the director candidates. You may also vote for or against the other proposals, or you may abstain from voting. All shares of common stock represented at the meeting by properly executed and returned proxies, unless such proxies have previously been revoked, will be voted at the annual meeting and, where the manner of voting is specified on the proxy, will be voted in accordance with such specifications.Shares represented by properly executed and returned proxies, on which no specification has been made, will be voted 1) for the election of the nominees for director named herein, 2) for the ratification of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2014, 3) the advisory vote on executive compensation, and 4) the advisory vote on the frequency of the advisory vote on executive compensation. If any other matters are properly presented at the annual meeting for action, including a question of adjourning or postponing the annual meeting from time to time, the persons named in the proxies and acting thereunder, will have discretion to vote on such matters in accordance with their best judgment.The Company is unaware of any matters which will be submitted to Shareholders for action, other than as stated in the Proxy card. This Notice of Annual Meeting, this Proxy Statement, and the related proxy card are first being mailed to shareholders on or about December 20, 2013. Record Date and Outstanding Common Stock The Board of Directors has fixed the close of business on December 12, 2013, as the Record Date for determining the holders of outstanding common stock entitled to notice of, and to vote at, the annual meeting.On that date, there were 3,246,087 shares of common stock issued, outstanding, and entitled to vote. 3 Voting and Solicitation Each shareholder is entitled to one vote, exercisable in person or by proxy, for each share of common stock held of record on the record date.Shareholders are entitled to vote their shares for each proposal and for each nominee, and cumulative voting is not permitted. Shareholders may vote separately for each nominee. If your shares are held by a bank, brokerage firm or other nominee, you are considered the “beneficial owner” of those shares held in “street name”. If your shares are held in street name, these proxy materials are being forwarded to you by your bank, brokerage firm or nominee (the “Record Holder”), along with a voting instruction card. As the beneficial owner, you have the right to direct the Record Holder how to vote your shares, and the Record Holder is required to follow your instructions. If you do not give instructions to your bank, broker or nominee, it will nevertheless be entitled to vote your shares in its discretion for the ratification of the independent auditors, but will not be permitted to vote on any other matters, including proposal 1, election of directors, and any other matters which may be submitted properly at the meeting, and your shares will be considered broker non-votes on these matters, if any.Broker non-votes on a proposal are shares held by brokers that do not have discretionary authority to vote on the matter, have not received voting instructions from their clients and do not vote on specific proposals. The presence in person or by proxy, of a majority of the shares of common stock outstanding and entitled to vote is necessary to constitute a quorum for the transaction of business at a meeting.An affirmative vote of a majority of the shares of common stock present in person or by proxy, at a meeting where there is a duly constituted quorum is necessary to adopt any matter submitted for vote.All votes will be tabulated by the inspector of election for the meeting appointed by the Directors and who will separately tabulate affirmative and negative votes, abstentions, and broker non-votes. Proxies, properly executed by the beneficial owner of the shares, on which no specification has been made will be counted for quorum purposes and voted for the election of the nominees for Director listed below, for ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm, for approval of the Company’s executive compensation, for approval of an annual vote on future executive compensation, and, if any, for other matters that are properly raised at the meeting, we will use our best judgment to vote your proxy.As of the date of this Proxy Statement, we are unaware of any other matters to be voted on.If you mark the Proxy Card indicating withholding of your vote, the equivalent to abstaining, your proxy will be counted in determining the quorum, but will not be a vote cast and, therefore, it will have the effect of a vote cast “against” the proposal. Tel will pay the expenses incurred in connection with the solicitation of proxies and we are soliciting proxies principally by mail.In addition, directors, officers, and regular employees may solicit proxies, personally or by telephone, for which they will receive no consideration other than their regular compensation.We will also request brokerage houses, nominees, custodians, and fiduciaries to forward soliciting material to the beneficial owners of shares of common stock held by them, as of the record date, and will reimburse such persons for their reasonable expenses so incurred. Revocability of Proxies Any shareholder who executes and returns a proxy may revoke it at any time before it is voted by (a) executing a later-dated proxy relating to the same shares and meeting and delivering it to our Corporate Secretary before the vote at the meeting, (b) filing a written notice of revocation bearing a later date than his proxy, with our Corporate Secretary, before the vote at the meeting, or (c) appearing in person at the meeting, filing a written notice of revocation with the Corporate Secretary and voting in person the shares to which the proxy relates.Any written notice or subsequent proxy should be delivered to Tel-Instrument Electronics Corp, One Branca Road., East Rutherford, NJ 07073, Attn:Joseph P. Macaluso. 4 Householding of Proxy Materials To reduce printing costs and postage fees of sending duplicate proxy materials, we have adopted a practice approved by the Securities and Exchange Commission (“SEC”) called “householding.”Under this practice, stockholders who have the same address and last name and who do not participate in electronic delivery of proxy materials, will receive only one copy of our proxy materials unless one or more of these stockholders notifies us that they wish to continue receiving individual copies.Stockholders who participate in householding will continue to receive separate proxy cards. If you share an address with another stockholder and receive only one set of proxy soliciting materials and would like to request a separate copy of these materials, please send your request to the Company, One Branca Road, East Rutherford, NJ 07073, Attn: Joseph P. Macaluso. We will deliver the requested documents promptly upon your request. PROPOSAL NO. 1:ELECTION OF DIRECTORS General The Board currently consists of five directors elected annually.Pursuant to the By-Laws the number of directors shall be not less than three and not more than nine directors, and the directors may elect a director to fill a term until the following Annual Meeting of Shareholders, provided that there is an opening. The five director candidates named below have been nominated for one-year terms.Please see “Nominating Committee” below for the Company’s nominating procedures Each candidate currently serves as a director.None of the candidates, except Jeffrey O’Hara, President and Chief Executive Officer are employed by the Company; Messrs. Leon, Rice, and Walker are independent as defined in the rules of the NYSE MKT. It is intended that votes will be cast pursuant to the enclosed proxy card for the election of the nominees listed in the table below, except for those proxies that expressly withhold such authority.Shareholders do not have cumulative voting rights with respect to the election of directors, and each proxy will be voted for the number of shares held for each of the five nominees (unless authority is withheld).If any of the nominees shall be unable or unwilling to serve as a director, it is intended that the proxy will be voted for the election of such other person or persons as the appointed proxies may recommend in the place of such nominee.We have no reason to believe that any of the nominees will not be candidates or will be unable to serve. Vote Required The five nominees receiving the highest number of affirmative votes of the shares entitled to vote at the annual meeting, where a quorum is present, shall be elected to the Board of Directors for one year and until their successor is duly elected and qualified.(The number of shares voted “For” a nominee must exceed the number of shares voted “Withhold Authority for that Nominee”.)The officers, directors, and affiliates, who own approximately 49% of the outstanding Common Stock (See “Security Ownership” below), have stated that they will vote their shares for the five nominees listed below.The Board of Directors recommends that shareholders vote FOR each of the nominees listed below.Unless you indicate otherwise, your proxy will be voted for the election of the nominees listed below. 5 Information Regarding the Nominees Name (age) Position Since Stephen A. Fletcher (1) Director; Mr. Fletcher has extensive experience in manufacturing, finance, and marketing for digital imaging companies. He has a B.S. degree in industrial and operations engineering and an M.B.A. degree from the University of Michigan. Jeffrey C. O’Hara, CPA(1) Director; President since August 2007; Chief Operating Officer since June 2006; and Vice President of the Company since August, 2005. CEO since December 2010. George J. Leon (2) (3) Director; an Investment Manager and beneficiary of the George Leon Family Trust (investments) since 1986. Robert A. Rice (2) (3) Director; President and Owner of Spurwink Cordage, Inc. since 1998 (textile manufacturing). Robert H. Walker (2) (3) Director and Chairman of the Board; Retired Executive Vice President of Robotic Vision Systems, Inc. (designer and manufacturer of robotic vision systems) 1983-1998. Mr. Fletcher is the son of Mr. Harold K. Fletcher, the former Chairman of Tel-Instrument who passed away in 2011, and the brother-in-law of Jeffrey C. O’Hara, the Company’s Chief Executive Officer. Member of the Audit Committee. Member of the Compensation Committee. 6 Background of Directors Stephen A. Fletcheris the Chief Executive Officer of Rand McNally, the country's most trusted source for maps, navigation and travel content. At Rand, Mr. Fletcher is driving growth of the Company's consumer and enterprise businesses through rapid expansion of core product lines and continued innovation of commercial transportation solutions ranging from advanced mileage and routing software to fleet management and electronictracking. Prior to Rand McNally, Mr. Fletcher served as a WW general manager at Kodak for more than six years and led a far-reaching organization with operations around the globe including R&D in the US, Germany and Singapore and manufacturing in the US, China and Mexico. At Kodak, he and his team drove triple-digit millions of dollars of earnings improvement and greatly assisted in the Company's recovery. Before Kodak, he wasPresident andCOOof Konica Minolta Printing Solutions inRamsey,New Jersey where he quadrupled the business over six years. Mr. Fletcher was also President and CEO of the Tally Printer Corporation inSeattle,Washington andheld marketing management positions at Apple Computer and Hewlett Packard. George J. Leon has served as a member of the Board of Directors since 1986. Mr. Leon has substantial experience in finance, and as an investment manager. He is and has been an Investment Manager and beneficiary of the George Leon Family Trust for more than 5 years. Jeffrey C. O’Hara, CPA has served as a member of the Board of Directors since 1998, and was made a Vice President in 2005, COO in 2006, and has been President since 2007.Mr. O’Hara was made CEO of the Company in December 2010. Prior to joining the Company, Mr. O’Hara held various management positions at General Motors, and other mid-sized private companies. Mr. O’Hara has extensive financial, marketing and operations experience and he has held executive positions as both a Chief Financial Officer and President. Mr. O’Hara has also served on several Boards of other companies. Robert A. Rice has served as a member of the Board of Directors since 2004. Mr. Rice is, and has been for more than 5 years, President and Owner of Spurwink Cordage, Inc. a textile manufacturing company located in New England, and is experienced in securities matters and business management. Robert H. Walker has served as member of our Board of Directors since 1984 and was elected Chairman of the Board in April 2011.Mr. Walker, prior to his retirement in 1998, had served as Executive Vice President of Robotic Vision Systems, Inc., which designs, manufactures, markets and sells automated two-dimensional and three-dimensional machine vision-based products and systems for inspection, measurement and identification. Mr. Walker also served as Chief Financial Officer of that Company, whose shares were listed on the NASDAQ National Market. Mr. Walker qualifies as the Company’s “Audit Committee Financial Expert” as defined in the regulations promulgated under the Securities Exchange Act. Observer: Mr. Franz Pool, a partner in BCA, has been a Board observer since September 2010 when the Company concluded its Loan Agreement with BCA. Mr. Pool has served as Managing partner for BCA for a number of years. 7 CORPORATE GOVERNANCE, BOARD MEETINGS AND COMMITTEES The Board of Directors is responsible for supervision of the overall affairs of the Company.The Board held eight (8) meetings during the fiscal year 2013, and each of the nominee directors attended all of the meetings. The Company expects directors to attend all Board, Committee, and Shareholder meetings. Three of the Directors, Messrs Leon, Rice and Walker, are independent under the Rules of the NYSE-MKT. Robert H. Walker was elected Chairman of the Board by the Directors at their April 13, 2011 meeting upon the passing of Harold K. Fletcher who had been Chief Executive Officer and Chairman of the Board of the Company since 1982. Jeffrey C. O’Hara was elected the Chief Executive Officer in December 2010. The Board and, separately, the Audit Committee review and provide oversight of risks and potential risks involving the Company’s operations.The Board reviews and evaluates the process used to assess major risks facing the company and to periodically review assessments prepared by senior management of such risks, as well as options for their mitigation. Frequent interaction between the directors and members of senior management assists in this effort. The Board regularly reviews information regarding our liquidity and operations, as well as the risks associated with each. The Audit Committee is responsible for overseeing the management of financial and accounting risks. The Compensation Committee is responsible for overseeing the management of risk-taking relating to executive compensation plans and arrangements. To assist it in carrying out its duties, the Board has delegated certain authority to committees.The Board has established standing Audit and Compensation Committees, and has delegated nominating responsibility to the three Directors who are independent under the Rules of the NYSE MKT (“NYSE MKT Rules”).Our Audit and Compensation Committees consist of only independent, non-employee directors. Code of Conduct The Company has had corporate governance standards and policies, regulating officer, director and employee conduct for many years.In fiscal 2004, we reviewed our standards and policies and incorporated them into our new Code of Business Conduct, which we believe satisfies the rules promulgated by the SEC and the NYSE MKT.The Code applies to all employees, including our Chief Executive Officer and our Principal Accounting Officer, and is available to any shareholder free of charge, by submitting a written request to the Company, One Branca Road, East Rutherford, NJ07073, Attn: Joseph P. Macaluso. Audit Committee The Board of Directors established a separately designated standing Audit Committee in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934 and of the Rules of the NYSE MKT.The Audit Committee is comprised of Messrs. Walker (Chairman), Leon, and Rice.Messrs. Walker, Leon, and Rice are independent, as that term is defined under the Securities Exchange Act of 1934, and Mr. Walker is a financial expert as defined in the rules promulgated by the SEC pursuant to that Act. Mr. Walker served as director and Executive Vice President of Robotic Vision Systems, Inc., a reporting company, and as its principal financial officer for over 15 years. The Audit Committee reviews the Company’s financial statements, and oversees the Company’s accounting, audits, internal controls, and adherence to its Business Conduct Guidelines.The Committee also appoints and recommends to the Board of Directors the Company’s independent registered public accounting firm and reviews, evaluates, and approves the independent registered public accountants’ compensation, services performed, and procedures for ensuring its independence with respect to the Company.The Board of Directors has adopted a written charter for the Audit Committee, a copy of which is annexed as Exhibit A. During fiscal 2013, all three members of the Committee attended all 5 of the Audit Committee meetings.In the opinion of the Board, and as “independent” is defined under NYSE MKT Rules, Messrs. Walker, Leon and Rice are independent of management and free of any relationship which might interfere with their exercise of independent judgment as members of this committee. The Audit Committee has: (i) reviewed and discussed with management, and with BDO USA, LLP, (the “Auditors”) the Company’s audited financial statements for the fiscal year ended March 31, 2013; (ii) discussed with the Auditors the matters required to be discussed by Statement on Auditing Standards No. 61, as amended, as adopted by the Public Company Accounting Oversight Board; (iii) received the written disclosures and the letter from the Auditors required by applicable requirements of the Public Company Accounting Oversight Board regarding the Auditors’ communications with the Audit Committee concerning independence; and (iv) discussed with the Auditors their independence from the Company.The Audit Committee has also discussed with management of the Company and the Auditors such other matters and received such assurances from them as it deemed appropriate.The Audit Committee meets regularly with management and the Auditors, and then with the Auditors without management present, to discuss the result of the Auditors examination, the evaluation of the Company’s internal control over financial reporting and the overall quality of the Company’s accounting. 8 In reliance on the reviews and discussions referred to above, the Audit Committee recommended to the Board of Directors, and the Board approved, that the audited financial statements for the fiscal year ended March 31, 2013 be included in the Company’s Annual Report on Form 10-K for filing with the SEC. Audit Committee of the Board of Directors Robert H. Walker, Chairman George J. Leon Robert A. Rice Compensation Committee The Compensation Committee, during fiscal 2013, consisting of George J. Leon, Chairman, Robert A. Rice and Robert H. Walker, is responsible for (1) reviewing and evaluating employee stock and other compensation programs and plans, (2) determining the compensation of the Chief Executive Officer, and (3) approving compensation arrangements, including Keyman incentive compensation and stock option grants, for management and other employees.The Board created the Compensation Committee by resolution giving it the foregoing authority, but the committee does not have a written charter. The Compensation Committee met once during the 2013 fiscal year; Messrs. Leon, Rice and Walker attended the meeting. Messrs. Leon, Rice and Walker are independent, as defined in the NYSE MKT Rules. See “Executive Compensation” below for a discussion of the Committee’s processes and procedures for reviewing and determining compensation. Nominating Committee The Board of Directors designated George J. Leon, Robert A. Rice and Robert H. Walker, each of whom is not an employee of the Company, and is an independent director under NYSE MKT Rules, to act as a Nominating Committee of the Board pursuant to a “Procedures Resolution” adopted by the Board.The Committee does not have a formal charter. The Board directed that candidates for director should have a commitment to enhancing long term shareholder value and possess a high level of personal and professional ethics and sound business judgment.In addition, they should have (a) experience in business, finance, technology or administration, (b) familiarity with the Company, its technology, business and industry, and (c) appreciation of the relationship of the Company’s business to changing needs in our society.In order to identify director candidates, the Committee relies on its and the Board’s personal business experience and contacts, and its evaluation of any recommended candidates.The Committee does not intend to retain consultants to identify candidates. The Board of Directors unanimously concluded that it is not appropriate to have a specific policy with regard to shareholder communications to the Board related to the recommendations of director candidates, because (a) the officers, directors and one affiliate shareholder, collectively, own approximately 50% of the outstanding shares, (b) the remaining shares are relatively widely held, and (c) Shareholders have not submitted recommendations or comments in the past.The Nominating Committee will consider any shareholder communication and any recommendations, if made in accordance with the following paragraph, by Shareholders owning more than 5% of the outstanding stock for over 1 year, and will make its recommendations for nominees based on the criteria set forth above.No shareholder recommendations from shareholders owning more than 5% of the outstanding shares were received in connection with the Annual Shareholders’ Meeting scheduled for January 15, 2014 If a shareholder (or shareholders), who has beneficially owned at least 5% of the outstanding Common Stock, for at least 1 year, wishes to submit to the Nominating Committee a recommendation for a nominee as a director, for consideration in connection with the 2014 annual meeting, they may send their recommendation to the Company, Attention: Joseph P. Macaluso, not later than August 15, 2014.The written recommendation must (a) identify the nominee, (b) identify the shareholder or shareholders making the recommendation, (c) provide a written consent of both the recommending shareholder and the recommended nominee to be identified in the Proxy Statement, and (d) provide proof that the security holder or group satisfies the ownership and holding period specified above.The Committee will consider shareholder recommendations, but is not obligated to submit any recommendations to the Board or the shareholders.(See “Shareholder Proposals” below.) The five candidates for Directors being submitted to Shareholders pursuant to this Proxy Statement were recommended to the Board by the Nominating Committee. 9 Compensation of Independent Directors Directors who are not employees or officers of the Company receive (a) $1,250 in cash and options, at the then market price, to purchase 1,000 shares of common stock for attendance at each in-person Board or Standing Committee meeting and (b) $625 in cash and options to purchase 500 shares for attendance at each formal telephonic meeting of the Board or of a standing committee.Non-employee directors may elect annually to accept the foregoing compensation or waive the stock option element and receive $2,500 in cash for attendance at the in-person meeting and $1,250 in cash for each formal telephone meeting. During the fiscal year ended March 31, 2013 non-employee directors received the following compensation pursuant to this plan. Name Cash Compensation Option Awards ($)(1)(2) Total $ George J. Leon $ $
